 



Exhibit 10(a)

Amendment to Long-Term Incentive Compensation Plan

Section 12 is amended in its entirety effective August 1, 2005 to read as
follows:



12.   Nontransferability of Rights. Unless the Committee provides otherwise,
(i) no rights under any Award will be assignable or transferable and no
Participant or Beneficiary will have any power to anticipate, alienate, dispose
of, pledge or encumber any rights under any Award, and (ii) the rights and the
benefits of any Award may be exercised and received during the lifetime of the
Participant only by the Participant or by the Participant’s legal
representative. The Participant may, by completing and signing a written
beneficiary designation form which is delivered to and accepted by the Company,
designate a beneficiary to receive any payment and/or exercise any rights with
respect to outstanding Awards upon the Participant’s death. If at the time of
the Participant’s death there is not on file a fully effective beneficiary
designation form, or if the designated beneficiary did not survive the
Participant, the person or persons surviving at the time of the Participant’s
death in the first of the following classes of beneficiaries in which there is a
survivor, shall have the right to receive any payment and/or exercise any rights
with respect to outstanding Awards:



(a)   Participant’s surviving spouse.   (b)   Participant’s surviving same-sex
spouse.   (c)   Participant’s surviving domestic partner.   (d)   Equally to the
Participant’s children, except that if any of the Participant’s children
predeceases the Participant but leave descendants surviving, such descendants
shall take by right of representation the share their parent would have taken if
living.   (e)   Participant’s surviving parents equally.   (f)   Participant’s
surviving brothers and sisters equally.   (g)   Participant’s estate.



    If a person in the class surviving dies before receiving any payment and/or
exercising any rights with respect to outstanding Awards (or the person’s share
of any payment and/or rights in case of more than one person in the class), that
person’s right to receive any payment and/or exercise any rights with respect to
outstanding Awards will lapse and the determination of who will be entitled to
receive any payment and/or exercise any rights with respect to outstanding
Awards will be determined as if that person predeceased the Participant.

 



--------------------------------------------------------------------------------



 







For all purposes under this Plan, the following terms have the meanings assigned
to them below:



(1)   The term “spouse” means a person of the opposite gender from the
Participant who is legally married to the Participant at the relevant time under
the laws of the state in which they reside and who satisfies the requirements
under 1 U.S. Code Section 7 for being treated as a spouse for purposes of
federal law.   (2)   The term “same-sex spouse” means a person of the same
gender as the Participant who at the relevant time either (i) is recognized as
being legally married to the Participant under the laws of the state or country
in which the relationship was created, or (ii) is a person who has joined with
the Participant in a civil union that is recognized as creating some or all of
the rights of marriage under the laws of the state or country in which the
relationship was created.   (3)   The term “domestic partner” means a person who
is not the spouse or same-sex spouse of the Participant as defined in
subsections (1) and (2) above, but who at the relevant time is the Participant’s
significant other (together referred to as “partners”) with whom the Participant
lives and shares financial responsibility. A domestic partner may be the same
gender or opposite gender. A person will be considered a domestic partner of the
Participant if the Participant or other person can provide a domestic
partnership certificate to the Company from a city, county or state which offers
the ability to register a domestic partnership. If the Participant and domestic
partner reside in an area where such a certificate is not available, a person
will not be considered a domestic partner unless the Participant and/or domestic
partner provides sufficient evidence to the Company that all of the following
requirements are satisfied:



(a)   The partners have had a single, dedicated relationship for at least six
months and intend to remain in the relationship indefinitely.   (b)   The
partners share the same permanent residence and have done so for at least six
months.   (c)   The partners are not related by blood or a degree of closeness
which would prohibit marriage under the law of the state in which they reside.  
(d)   Neither partner is married to another person under either statutory or
common law, and neither has a same-sex spouse or is a member of another domestic
partnership.   (e)   Each partner is mentally competent to consent or contract.

-2-



--------------------------------------------------------------------------------



 





(f)   Both partners are at least 18 years of age.   (g)   The partners are
financially interdependent, are jointly responsible for each other’s basic
living expenses, and are able to provide documents proving at least three of the
following situations to demonstrate such financial interdependence:



(1)   Joint ownership of real property or a common leasehold interest in real
property.   (2)   Common ownership of an automobile.   (3)   Joint bank or
credit accounts.   (4)   A will which designates the other as primary
beneficiary.   (5)   A beneficiary designation form for a retirement plan or
life insurance policy signed and completed to the effect that one partner is a
beneficiary of the other.   (6)   Designation of one partner as holding power of
attorney for health care needs of the other.

-3-